DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 16 and 26, the steps of obtaining a first characteristic of a first process used in processing a first product unit and obtaining a second characteristic of a second process to be used in processing a second product unit are unclear.  The embodiments of Fig. 3 and 4 seem to suggest that the first characteristic and the second characteristic are from processing of the first product unit.  See para 0064-0066 of the specification.
	The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
	In order to expedite prosecution, it is assumed that the first and second product unit could be the same product unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Claim 16, 21, 22, 26, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (Yamamoto) (JP 2010258356 in IDS, machine translation in IDS).
Regarding claim 16, Yamamoto discloses a method for configuring processing of product units, the method comprising:  obtaining a first characteristic of a first process used in processing a first product unit (forming process of the films including polycrystalline silicon film, pages 3 and 4); obtaining a second characteristic of a second process to e used in processing a second product unit (photoresist patterning, pages 3 and 4); determining using the obtained first and second characteristics, a prediction of performance parameter associated with the second product unit after being processed using the second process (substituting parameters into the variation prediction model formula to predict the size of gate electrodes); and determining a correction to a future process to be used in processing the second product unit based on the determined prediction (using the predicted gate electrode size to calculate the processing condition for patterning the photoresist, pages 3 and 4 of the translation).  Although Yamamoto does not explicitly disclose that the determining step is carried out using a hardware computer, using models and making calculation commonly utilize hardware computer in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a hardware computer to the invention of Yamamoto for the determination steps in order to be more efficient in obtaining results.
Regarding claim 26, Yamamoto discloses a method for optimizing a sequence of processes for manufacturing of product units, the method comprising:  obtaining a first characteristic of a first process used in processing a first product unit (forming process of the films including polycrystalline silicon film, pages 3 and 4); obtaining a second characteristic of a second process to e used in processing a second product unit (photoresist patterning, pages 3 
Regarding claims 21 and 31, Yamamoto discloses wherein the future process is a process of patterning product units using an exposure step and/or using a resist development process (resist patterning, pages 3 and 4).
Regarding claims 22 and 32, Yamamoto discloses applying the correction to an apparatus to be used in performing the future process (size of gate electrode is predicted and used in further exposure, pages 3 and 4).

Claim 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (Juang) (TW 201704849 in IDS, machine translation in IDS) in view of Middlebrooks et al. (TW 201530333 in IDS, machine translation in IDS).
Regarding claim 16, Juang discloses in (para 0001, 0019-0036 or pages 4-5 of translation) a method for configuring processing of product units, the method comprising:  obtaining a first characteristic of a first process used in processing a first product unit (a 
In order to make the corrections based on the predictions of Juang.  
Regarding claim 26, Juang discloses in (para 0001, 0019-0036 or pages 4-5 of translation) a non-transitory computer program product comprising instructions to cause a computer system (“hardware” page 5 of translation) to obtain a first characteristic of a first process used in processing a first product unit (a candidate circuit pattern 204); obtain a second characteristic of a second process to e used in processing a second product unit (statistical model based predictor 203); determine by a hardware computer system (page 5 of translation, “hardware devices specifically designed to perform the function”) using the obtained first and second characteristics, a prediction of performance parameter associated with the second product unit after being processed using the second process (critical signature library 201 and statistical model creator 202).  However, Juang does not disclose determining a correction to a future process to be used in processing the second product unit based on the determined prediction.  Middlebrooks discloses (pages 9-10 or pages 5-6 of translation, correction step 515) .  

Claim 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motojima (JP 2007-305655 in IDS, machine translation in IDS).
Regarding claim 16, Motojima discloses in Fig. 1, para 0026-0029 or pages 3-4 or the translation, a method for configuring processing of product units, the method comprising:  obtaining a first characteristic of a first process used in processing a first product unit (processing the substrate in the first step S1 to obtain a first processing result, measuring an in-plane distribution of the first processing result in the substrate, S2); obtaining a second characteristic of a second process to e used in processing a second product unit (calculating an in-plane distribution of element characteristics of the semiconductor device predicted from an in-plane distribution of the first processing result, S3); determining using the obtained first and second characteristics, a prediction of performance parameter associated with the second product unit after being processed using the second process (calculating for the in-plane distribution of the element characteristics calculated in step S3, the in-plane distribution of the element characteristics of a second processing result in the second step, which it is predicted that an element characteristic having an in-plane distribution opposite to the predicted in-plane distribution of the element characteristic would be obtained, S4); and determining a correction to a future process to be used in processing the second product unit based on the determined prediction (determining a processing condition of the second step in which an in-plane 
Although Motojima does not explicitly disclose that the determining step is carried out using a hardware computer, using models and making calculation commonly utilize hardware computer in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a hardware computer to the invention of Motojima for the determination steps in order to be more efficient in obtaining results and to optimize a sequence of processes in order to improve the manufacturing process.
Regarding claim 26, Motojima discloses in Fig. 1, para 0026-0029 or pages 3-4 or the translation, a method for configuring processing of product units, the method comprising:  obtaining a first characteristic of a first process used in processing a first product unit (processing the substrate in the first step S1 to obtain a first processing result, measuring an in-plane distribution of the first processing result in the substrate, S2); obtaining a second characteristic of a second process to e used in processing a second product unit (calculating an in-plane distribution of element characteristics of the semiconductor device predicted from an in-plane distribution of the first processing result, S3); determining using the obtained first and second characteristics, a prediction of performance parameter associated with the second product unit after being processed using the second process (calculating for the in-plane distribution of the element characteristics calculated in step S3, the in-plane distribution of the element characteristics of a second processing result in the second step, which it is predicted that an element characteristic having an in-plane distribution opposite to the predicted in-plane distribution of the element characteristic would be obtained, S4); and determining a correction to a future process to be used in processing the second product unit based on the determined prediction (determining a processing condition of the second step in which an in-plane distribution of the second processing result calculated in step S4 is predicted to be obtained, S5).  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hauptmann et al. (2020/0026201) is disclosed to show the state of the art regarding the method of optimizing lithographic processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        February 26, 2022